Title: To George Washington from William Dawson, 4 November 1789
From: Dawson, William
To: Washington, George


          
            Sir
            Westmoreland [County, Va.] Novr 4th 1789
          
          It is humbly represented to your Excellency by William Dawson who in the Year 1774 acted as Manager for Colo. George Mercers plantations in Frederick County that unable to precure A settlement or induce the Honourable James Mercer to make him payment for Such his Services, he was Compell’d to bring his action for the recovery; to this his Claim, Mr Mercers Pleading the act of Limitations has prevented him from proving the Justice of his demand in a point of Law.
          In this forlorn and oppress’d Situation he was induse’d to propose and accede to an Arbitration by Consent Sir, your Answer to the Quaries he has now the Honor of Submitting to your Excellency, will be Respectfully Receiv’d as Proof.
          He Submits to your Excellencys recollections? if the Middle and Lower Plantations, and the three New Quarters ware not under good fencing? if there ware not good Crops of wheat Sown at Each? if the Stock as also the Tools ware not in good order at the Day of Sale? if your Excellency received any Information

of his misconduct or mismanagement from any other Person then a certain Mr Edward Snickers of Frederick County? if this Mr Snickers did not Sucseed him as manager after having diprived him and his family of their Bread? if Sir whin you Blamed him for not having finish’d all the Tobo on the Plantations: did he not Convince your Excellency what a most Sevear Laborious and unthankful years Service he had contended against, occasion’d by the overseers and Negroes knowing they ware to leave the Estates at the Exspiration of the Year? if he did not Convince you Sir, that all the Tobacco was finished Excepting Some Ground leaves? what Quantity of Tobacco did Mr Snickers Prize for the E[s]tate after the Sale? if the Negroes did not all appear in Good Condition according to thier ages? if he and his Family, did not Conduct themselves with respect to your self Sir, and Mr Mercer? And if your Excellency advis’d Mr Mercer to Sue him for Damages from Instances that you had discover’d of Either his Misconduct or Mismanagement—He inclose’s the affidavit of Mr Mercer for a supersedeas: the Real And imaginary Losses that Gentn attributes to his Misconduct, he Considers to have been Occasioned by the Cruel Aspersions with which a Mr Edward Snickers branded his Character; your Excellency will Pardon a warmth occasion’d by the Recollection of Wantonly Malicious Injuries, as he is firmly Perswaded, that had not this Mr Snickers coveted the Said Earned Lively hood he then Possess’d, the Honorable Mr Mercer would not have added the Injustice of his Plea to his approbious Reflections, on an Injured character, nor Should your Excellencys Valuable time been encroach’d on by his Narrative of the oppression he has Contended Against himself. He has the Honor of Subscribing Your Excellencys most Obedient Servant
          
            W. Dawson
          
          
            N.B. your Excellency will please to direct your answer to the Clerk of the District Court of Fredericksburg.
          
        